         Case 5:04-cv-00004-RGK Document 241 Filed 06/01/20 Page 1 of 1



                           ***THIS IS A CAPITAL CASE***

                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS

KARL ROBERTS                                                              PETITIONER

v.                                       No. 5:04CV0004-RGK

DEXTER PAYNE, Director,
Arkansas Division of Correction,                                         RESPONDENT


                                           Order

     IT IS ORDERED that Petitioner’s Unopposed Motion to File Part of the State-

Court Record Under Seal (ECF No. 240) is granted.


     Dated this 1st day of June, 2020.

                                                   BY THE COURT:



                                                   Richard G. Kopf
                                                   Senior United States District Judge




                                             1
